DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5, 14, 16, 20 are objected to because of the following informalities:  
Claims 1, 16, 20 recite the claim feature “WLAN” for the first time in each respective claim set without indicating what each abbreviated letter stands for.
Claims 3, 5, 14 recite the claim feature “and/or” which for clarity should be amended to recite either “and” or “or”.  
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  § 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112, 6th except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112, 6th except as otherwise indicated in an Office action. 

The limitation of claim 20 that recites “processing unit” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "unit" couple with the functional language “processing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that processing circuitry (see [0171] USPN 2021/0250824) is associated with this feature.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8, 11-14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the capability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a list of WLAN identifiers” which makes the claim indefinite.  It’s unclear if this recitation of “a list of WLAN identifiers” recited in claim 1 or if this recitation refers to a different “list of WLAN identifiers”.  Examiner will interpret as best understood.
Claim 11 recites the limitation "the identifier for a valid list of WLAN identifiers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "…a valid list of WLAN identifiers" which makes the claim indefinite.  It’s unclear if this limitation refers to “a list of WLAN identifiers stored in the mobile device” or a list of WLAN identifiers that has been validated by the network node.  Examiner will interpret as best understood.
Claim 12 recites the limitation "the identifier for a valid list of WLAN identifiers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "…a valid list of WLAN identifiers" which makes the claim indefinite.  It’s unclear if this limitation refers to “a list of WLAN identifiers stored in the mobile device” or a list of WLAN identifiers that has been validated by the network node.  Examiner will interpret as best understood.
Claim 13 recites the limitation "…a list of WLAN identifiers" which makes the claim indefinite.  It’s unclear if this limitation refers to “a list of WLAN identifiers stored in the mobile device” or another/different list of WLAN identifiers.  Examiner will interpret as best understood.
Claim 14 recites the limitation “a list of WLAN identifiers” which makes the claim indefinite.  It’s unclear if this recitation of “a list of WLAN identifiers” recited in claim 1 or if this recitation refers to a different “list of WLAN identifiers”.  Examiner will interpret as best understood.
Claim 14 recites the limitation “a mobile device” in line 2 which makes the claim indefinite.  It’s unclear if this recitation refers to “a mobile device” recited in claim 1 or another/different mobile device.  Examiner will interpret as best understood.
Claim 19 recites the limitation "the capability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 recites, “A computer program product having computer readable code embodied on…such that, on execution by a suitable computer…”
Specification recites, as follows:
[0171] As shown in FIG. 10, the example network node 900 includes processing circuitry 920, a memory 930, and network interface circuitry 910. In particular embodiments, some or all of the functionality described above as being provided by a core network node or a node in a RAN may be provided by the processing circuitry 920 executing instructions stored on a computer-readable medium, such as the memory 930 shown in FIG. 10. Alternative embodiments of the network node 900 may include additional components beyond those shown in FIG. 10 that may be responsible for providing certain aspects of the node's functionality, including any of the functionality described above and/or any functionality necessary to support the solutions described above
Applicant has provided another antecedent basis for the claim terminology “a computer program product”. Applicant has provided intrinsic evidence of embodiment for the term as “such as… ". Since the applicant fails inclusively and specifically provide antecedent basic to limit the specific statutory embodiments, “computer readable medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 20 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-8 of US Patent 11,026,135, hereafter patent’135, in view of Manroa et al (USPN 2013/0295962).

	Regarding claim 1 of instant application, claim 1 of patent’135 discloses
 	determining whether a list of WLAN identifiers stored in a mobile device; (mobile device storing a list of WLAN identifiers (see lines 1-2, 6)
 	a list of WLAN identifiers to the mobile device (communication network sending a list of WLAN identifiers to mobile device (see line 3-5)
	Patent’135 does not expressly disclose a method of operating a network node in a communication network, the method comprising; determine whether a list of WLAN identifiers of the mobile device is valid; a list of WLAN identifiers, in response to determining that the list of WLAN identifiers of the mobile device is not valid
	Manroa discloses a method of operating a network node in a communication network, the method comprising: (method of operating a network node such as a base station [0038-0050], FIGs. 1-3
 	determine whether a list of WLAN identifiers of the mobile device is valid (communication manager of base station attempts to connect to a network, e.g. network A, on network/WLAN list, FIG. 1 #110 [0065, 0066, 0091], FIG. 3
	a list of WLAN identifiers, in response to determining that the list of WLAN identifiers of the mobile device is not valid (base station detecting updated location of user, updates WLAN list [0072-0076], FIGs. 4, 5, 7
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a method of operating a network node in a communication network, the method comprising; determine whether a list of WLAN identifiers of the mobile device is valid; a list of WLAN identifiers, in response to determining that the list of WLAN identifiers of the mobile device is not valid” as taught by Manroa into patent’135’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Manroa, paragraph [0072-0076], FIGs. 4, 5, 7)

	Regarding claim 2 of instant application, claim 2 of patent’135 discloses similar limitation

	Regarding claim 3 of instant application, claim 3 of patent’135 discloses similar limitation

	Regarding claim 4 of instant application, claim 4 of patent’135 discloses similar limitation

	Regarding claim 5 of instant application, claim 5 of patent’135 discloses similar limitation

	Regarding claim 6 of instant application, claim 6 of patent’135 discloses similar limitation

	Regarding claim 9 of instant application, claim 7 of patent’135 discloses similar limitation

	Regarding claim 7 of instant application, claim 8 of patent’135 discloses similar limitation

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10, 14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manroa et al (USPN 2013/0295962) in view of Nagasaka et al (USPN 2016/0337960) with provisional application 61/808,777 filed 4/5/2013.

 	Regarding claim 16, Manroa discloses
	a network node for use in a communication network, the network node comprising: (base station operable in wireless network, comprising [0038, 0099-0104], FIGs. 1, 8)
	radio circuitry configured to communicate with a mobile device (communication interface, FIG. 8 #817, operable for communication UE [0103]
	processing circuitry operatively coupled to the radio circuitry and configured to (processor, FIG. 8 #813, coupled to communication interface and operable to : 
	determine whether a list of WLAN identifiers of the mobile device is valid (communication manager of base station attempts to connect to a network, e.g. network A, on network/WLAN list, FIG. 1 #110 [0065, 0066, 0091], FIG. 3
	a list of WLAN identifiers, in response to determining that the list of WLAN identifiers of the mobile device is not valid (base station detecting updated location of user, updates WLAN list [0072-0076], FIGs. 4, 5, 7	Manroa does not expressly disclose determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid

	Nagasaka discloses determine whether a list of WLAN identifiers stored in the mobile device is valid (base station determines if priority list comprising WLAN identifiers transmitted and residing on UE is valid [0110, 0146, 0155-0156], provisional application pages 14-15
	send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid (eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Manroa, paragraph [0072-0076], FIGs. 4, 5, 7)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 16

	Regarding claim 20, Manroa discloses
	a computer program product having computer readable code embodied therein, with the computer readable code being configured such that, on execution by a suitable computer or processing unit of a network node, the computer or processing unit is caused to: (processor executing software instructions encoded in memory to perform [0012-0015]
determine whether a list of WLAN identifiers of the mobile device is valid (communication manager of base station attempts to connect to a network, e.g. network A, on network/WLAN list, FIG. 1 #110 [0065, 0066, 0091], FIG. 3
	a list of WLAN identifiers, in response to determining that the list of WLAN identifiers of the mobile device is not valid (base station detecting updated location of user, updates WLAN list [0072-0076], FIGs. 4, 5, 7	Manroa does not expressly disclose a computer program product having computer readable code embodied therein, with the computer readable code being configured such that, on execution by a suitable computer or processing unit of a network node, the computer or processing unit is caused to; determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid

	Nagasaka discloses a computer program product having computer readable code embodied therein, with the computer readable code being configured such that, on execution by a suitable computer or processing unit of a network node, the computer or processing unit is caused to: (processor executing software instructions encoded in memory to perform [0080-0083], FIG. 3
 	determine whether a list of WLAN identifiers stored in the mobile device is valid (base station determines if priority list comprising WLAN identifiers transmitted and residing on UE is valid [0110, 0146, 0155-0156], provisional application pages 14-15
	send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid (eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a computer program product having computer readable code embodied therein, with the computer readable code being configured such that, on execution by a suitable computer or processing unit of a network node, the computer or processing unit is caused to; determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Manroa, paragraph [0072-0076], FIGs. 4, 5, 7)

	Regarding claims 2, 17, Manroa discloses “an identifier for the list of WLAN identifiers to the mobile device” a zone number/identifier is associated with WLAN identifiers being made available to a UE [0074-0081], FIGs. 4, 5
	Manroa does not expressly disclose “send to the mobile device”
	Nagasaka discloses base station transmit updated list to UE appropriate for UE’s current location [0146, 0157-0159], FIG. 12, provisional application pages 14-15
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “send to the mobile device” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Manroa, paragraph [0072-0076], FIGs. 4, 5, 7)

	Regarding claim 3, Manroa discloses “the identifier for the list of WLAN identifiers comprises a
version number” each WLAN list is associated with a specific geographical zone indicated to mobile device which combined with mobile device’s historical movement to present most current/updated WLAN list [0071-0076, 0080, 0085], FIGs. 3-5

	Regarding claims 4, 18, Manroa discloses “each of the WLAN identifiers in the list is a service set identification (SSID)” each network identifier in list being an SSID [0053]

	Regarding claim 5, Manroa does not expressly disclose “the list of WLAN identifiers is for use by the mobile device in traffic steering procedure” 
	Nagasaka discloses UE utilizing WLAN identifier list for traffic offloading [0160-0164], FIG. 12
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the list of WLAN identifiers is for use by the mobile device in traffic steering procedure” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list to enable a UE to connect to a WLAN on the list to offload downlink traffic and relieve traffic on cellular link.

	Regarding claim 7, Manroa discloses “determining whether the list of WLAN identifiers of the mobile device is valid comprises determining whether the list of WLAN identifiers is valid for the area in which the mobile device is located” base station determines if WLAN list of the UE is appropriate for the location/zone in which the UE is located [0066, 0070-0081], FIGs. 3, 4
 	Manroa does not expressly disclose determine whether a list of WLAN identifiers stored in the mobile device is valid
	Nagasaka discloses determine whether a list of WLAN identifiers stored in the mobile device is valid (base station determines if priority list comprising WLAN identifiers transmitted and residing on UE is valid [0110, 0146, 0155-0156], provisional application pages 14-15
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine whether a list of WLAN identifiers stored in the mobile device is valid” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Manroa, paragraph [0072-0076], FIGs. 4, 5, 7)
	
	Regarding claim 10, Manroa discloses “determining whether the mobile device has a valid list of WLAN identifiers stored therein following a mobility event or a connectivity event by the mobile device” base station determines if WLAN list of the UE is appropriate for the location/zone after the UE is moved to a new location [0066, 0070-0081], FIGs. 3, 4

	Regarding claim 14, Manroa discloses “creating a list of WLAN identifiers for use by a mobile device” creating an updated list of WLAN identifiers for a UE to use [0066, 0070-0081, 0089], FIGs. 3, 4, 7
 	Manroa does not expressly disclose “the list of WLAN identifiers is for use by the mobile device in traffic steering procedure” 
	Nagasaka discloses UE utilizing WLAN identifier list for traffic offloading [0160-0164], FIG. 12
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the list of WLAN identifiers is for use by the mobile device in traffic steering procedure” as taught by Nagasaka into Manroa’s system with the motivation to enable a network node to provide a UE with an updated WLAN list to enable a UE to connect to a WLAN on the list to offload downlink traffic and relieve traffic on cellular link.

	Regarding claim 15, Manroa discloses “creating an identifier for the list of WLAN identifiers” creating an updated list of WLAN identifiers and associating the updated list with a zone number corresponding to a geographical location [0071-0082], FIGs. 3-5
 	“the identifier for the list of WLAN identifiers comprises a version number” each WLAN list is associated with a specific geographical zone indicated to mobile device which combined with mobile device’s historical movement to present most current/updated WLAN list [0071-0076, 0080, 0085], FIGs. 3-5


Claims 6, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manroa in view of Nagasaka and in further view of Velasco (USPN 2014/0071967).

	Regarding claim 8, Nagasaka discloses “sending the list of WLAN identifiers to the mobile device in response to the received request” eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
	Combined system of Manroa and Nagasaka does not expressly disclose “receiving a request for a list of WLAN identifiers from the mobile device”
	Valesco discloses mobile device generates and transmits a request for a list of SSIDs that includes indication of location of mobile device [0100], FIG. 7
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a request for a list of WLAN identifiers from the mobile device” as taught by Velasco into combined system of Nagasaka and Manroa with the motivation to enable a network node to provide a UE with a confirmed authorized list of WLAN SSIDs based on the mobile device’s location for added security (Valesco, paragraph [0100], FIG. 7)

 	Regarding claims 6, 19, Nagasaka discloses “sending the list of WLAN identifiers to the mobile device in response to the received request” eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
	Combined system of Manroa and Nagasaka does not expressly disclose “receiving an indication of the capability of the mobile device to receive a list of WLAN identifiers from the mobile device”
	Valesco discloses mobile device generates and transmits to wireless network a request for a list of SSIDs that includes indication of location of mobile device [0100], FIG. 7
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving an indication of the capability of the mobile device to receive a list of WLAN identifiers from the mobile device” as taught by Velasco into combined system of Nagasaka and Manroa with the motivation to enable a network node to provide a UE with a confirmed authorized list of WLAN SSIDs based on the mobile device’s location for added security (Valesco, paragraph [0100], FIG. 7)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manroa in view of Nagasaka and in further view of Hwang et al (EP 1545164 A2), provided by Applicant’s IDS.

	Regarding claim 13, Combined system of Manroa and Nagasaka does not expressly disclose “broadcasting an identifier for a list of WLAN identifiers that is valid for a particular area”
	Hwang discloses broadcasting WLAN IDs including type of the WLAN IDs (e.g. IEEE 802.11a, 11b, 11g) for a particular registration area [0041-0043], FIG. 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “broadcasting an identifier for a list of WLAN identifiers that is valid for a particular area” as taught by Hwang into combined system of Nagasaka and Manroa with the motivation to enable a network node to provide a UE with a list of WLAN IDs and corresponding WLAN type to enable the UE to connect to an WLAN while conserve battery by not continuously scanning for a WLAN (Hwang, paragraph [0010-0012, 0041-0043], FIG. 4)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manroa in view of Nagasaka and in further view of Velasco (USPN 2014/0071967).

	Regarding claim 9, Nagasaka discloses “sending the list of WLAN identifiers to the mobile device in response to received request” eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
	Combined system of Manora and Nagasaka does not expressly disclose “receiving an indication from mobile device that the mobile device does not have a stored list of WLAN identifers”
	Montemurro discloses UE not preconfigured/pre-provisioned with list of WLANs exchanging registration information to receive WLAN IDs and be authorized for WLAN access [0015, 0023-0025, 0028], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving an indication from mobile device that the mobile device does not have a stored list of WLAN identifers” as taught by Montemurro into combined system of Nagasaka and Manroa with the motivation to enable a network node to provide a UE with a list of WLAN IDs after the UE’s user makes payment to use network associated with WLAN identifiers (Montemurro, paragraph [0010-0012, 0041-0043], FIG. 4)


Claims 1, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (EP 2785079 A1) in view of Nagasaka et al (USPN 2016/0337960) with provisional application 61/808,777 filed 4/5/2013.

	Regarding claim 16, Jang discloses
	a network node for use in a communication network, the network node comprising: (eNB operable in wireless network, comprising [0174-0180], FIGs. 1, 10)
	radio circuitry configured to communicate with a mobile device (transceiver, FIG. 10 #1005, operable for communication UE [0175, 0182]
	processing circuitry operatively coupled to the radio circuitry and configured to (controller, FIG. 10 #1010, coupled to transceiver and operable to [0175-0182]: determine whether a list of WLAN identifiers stored in the mobile device (eNB determines if WLAN AP list stored/detected on UE should be updated [0092-0095, 0104-0109]
 	send a list of WLAN identifiers to the mobile device (eNB sends an updated WLAN AP list to the UE based on UE reported location [0104-0109], FIG. 6
	Jang does not expressly disclose determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid

 	Nagasaka discloses determine whether a list of WLAN identifiers stored in the mobile device is valid (base station determines if priority list comprising WLAN identifiers transmitted and residing on UE is valid [0110, 0146, 0155-0156], provisional application pages 14-15
	send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid (eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid” as taught by Nagasaka into Jang’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Jang, paragraph [0104-0109], FIG. 6)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 16

	Regarding claim 20, Jang discloses
 	determine whether a list of WLAN identifiers stored in the mobile device (eNB determines if WLAN AP list stored/detected on UE should be updated [0092-0095, 0104-0109]
 	send a list of WLAN identifiers to the mobile device (eNB sends an updated WLAN AP list to the UE based on UE reported location [0104-0109], FIG. 6
	Jang does not expressly disclose determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid

 	Nagasaka discloses determine whether a list of WLAN identifiers stored in the mobile device is valid (base station determines if priority list comprising WLAN identifiers transmitted and residing on UE is valid [0110, 0146, 0155-0156], provisional application pages 14-15
	send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid (eNB determines priority list comprising WLAN identifiers transmitted from UE is not valid, eNB updates list and transmits updated list to UE via transceiver [0146, 0157-0159], FIG. 12, provisional application pages 14-15
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine whether a list of WLAN identifiers stored in the mobile device is valid; send a list of WLAN identifiers to the mobile device, via the radio circuitry, in response to determining that the list of WLAN identifiers stored in the mobile device is not valid” as taught by Nagasaka into Jang’s system with the motivation to enable a network node to provide a UE with an updated WLAN list based on the UE’s location when a previous WLAN list associated with prior location of the UE is no longer valid (Jang, paragraph [0104-0109], FIG. 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	McCann et al (USPN 2010/0275249) 	FIG. 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469